                                                                                 Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORID
                          PENSACOLA DIVISION

JOHN S. HAILE,
a/k/a J. HAIL,
FDOC Inmate No. H44084,
       Plaintiff,

vs.                                                  Case No.: 3:21cv357/LAC/EMT

ALLENDER, et al.,
    Defendants.
                                            /

                                        ORDER

      The chief magistrate judge issued a Report and Recommendation on May 24,

2021 (ECF No. 9).           Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 9)

is adopted and incorporated by reference in this order.

      2.      This action is DISMISSED without prejudice, pursuant to 28 U.S.C.

§ 1915(g), based on Plaintiff’s failure to pay the filing fee at the time he initiated this
                                                                            Page 2 of 2

action, and pursuant to 28 U.S.C. § 1915A(b)(1) as malicious, based upon his

knowingly providing false and misleading information to the court.

       3.     All pending motions are DENIED as moot.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close this case.

       DONE AND ORDERED this 9th day of July, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv357/LAC/EMT
